DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry M. Feiereisen on 7/26/2022.
The application has been amended as follows: 
In claim 1, third to last line, please delete “is based on” and insert –results in--.
In claim 3, line 2, before “less than” please insert –greater than 650°C and--.
In claim 5, line 3, before “less than” please insert –greater than 650°C and--.
In claim 9, last line, after “at least 0.005 weight percent” please insert –and less than or equal to 0.20 weight percent--.
In claim 10, second line, after “> 0.1 weight percent” please insert –and ≤ 0.7 weight percent--.
Please cancel claim 11.
In claim 15, line 1, after “claim” please delete “11” and insert –1--.
Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or fairly suggest the method as claimed. In particular, the closest prior art, Drillet (US 2010/0221573) in view of Bleeker (EP 1621645), as set forth in the Office Action dated 4/12/202, renders obvious the method recited in the previous claim set filed 7/28/2020. However, the currently amended claim 1 requires wherein the hot-dip coating of the heated hot strip in the zinc alloy melt bath results in a two-stage solidification of the melt, in which in a first solidification stage, zinc primary crystals are produced and in a second solidification stage, a fine-grained ternary Zn-Al-Mg eutectic is formed, which neither taught nor suggested by the prior art. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-10 and 1-15 further limit the subject matter of claim 1, and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734